Title: To Thomas Jefferson from Hugh Williamson, 10 May 1803
From: Williamson, Hugh
To: Jefferson, Thomas


          
            Sir
                     
            New York 10th: May 1803.
          
          Your’s of 30th ult: conveys the most agreeable information for which I give you my cordial thanks. I had suspected and I think it is generally believed that East and West Florida had been ceded to France as appendages of Louisiana. It was even asserted that the French had already taken possession of St: Augustine and I confess that I had painful presages from the circumstance of our fellow citizens in Georgia coming in contact with such restless intrigueing neighbours. It is said to be a maxim in France that the crown cannot, even by treaty, alienate any part of the empire. If Louisiana (undescribed) had been ceded to France by her late treaty with Spain, one might easily discover that under the flexible & dilatable term Louisiana Bonaparte might, in a future day, have claimed much territory to the eastward of the Messissippi. The circumstance of the Iberville Amite & L. Ponchartrain being the described boundary in the late treaty of cession and all our rights according to treaties with Spain being saved by the said late Treaty has fully removed my greatest apprehensions.
          I am nevertheless perfectly of your opinion that a place of deposit, without our own territory, should not if possible be resorted to. To avail ourselves of such a place, except as a meer temporary expedient, is contrary to all commercial or oeconomical maxims. He must be little versed in history who does not know that great cities are created by the meer Depôt of commerce who does not know that the splendid Palmira arose from the bosom of a sandy desart by this advantage alone. I think the exports from Asia to Europe by land were small when compared with the future exports of a great and fertile country that is watered by a thousand branches of the river Ohio. The depôt of this commerce will infallibly create a great & powerful city, a city that should not be nourished for the benefit of a rival nation, lest we should nourish a serpent whose bite may be fatal. Such a city, in a few years, would be able to laugh at our pretences to a right of free deposit. So far am I from wishing that we should make use of New Orleans as a perpetual place of deposit, that I would gladly hear of its being absolutely neglected and forsaken by our citizens, provided we could substitute a position within our own territories not more unhealthy & fit for the site of a City.   A Project that was suggested to me many years ago by a western gentleman, I deem visionary viz “to cut a navigable canal from the great bend of the Tennessee to the head of the river Mobille.” He alledged that the freshes in a few years would increase that canal so as to make it a chief vent of the River Tennessee. When I consider that the head of Bear River is near the head of Mobille & that Bear river runs to the northward, I conclude that the source of those two rivers is upon ground too high to be cut through, but that is not the case with the ground between the Mississippi and the River Amite. It is confessedly mud or sand & perfectly level. Such a cut is doubtless practicable and the navigation of the lake much less tedious than ascending the Mississippi from its mouth. If the Spaniard could be induced to give us West Florida, which can never be of any use to him, we should be effectually relieved. We might effect a clear passage to the Sea of which one side at least would be our own. By our own commerce we should build a city inhabited by our own citizens and we should not be hourly endangered by embargos and other vexations. In a word, Belgrade upon the Danube is not, in my estimation, more obnoxious to the Germans than New Orleans must be to our fellow citizens on the western waters, provided they cannot arrive at the ocean without passing by a long and narrow river through the possessions of France. Forgive this long digression, I sat down to thank you for grateful intelligence but my pen has run away with my prudence. I have been writing on a subject you understand much better.
          As to the late proposition that was made in Congress viz the taking immediate possession of New Orleans by an armed force, I had always regarded it as one of the cases in which the common order of appearances was reversed. Men are frequently more wicked but seldom less wicked than they pretend. But such as I hoped was the case with Ross & Co: It was hardly to be seriously believed that any civilised men were so perfectly lost to prudence, so prodigal of blood & treasure as to involve the United States in war with two great nations meerly because an officer of little respectability at 3000 miles distance from his court, probably without authority and meerly with the hope of making money by mercantile speculations and the fall of produce, had interrupted our commerce. I have long observed that our species is not correctly defined “animal rationale.” It is an animal guided by passion & that in many cases less discreetly than other animals are guided by instinct. A full blooded oppositionist in most cases is prepared to afferm that two and two are not equal to four.
          I am with the utmost consideration & respect Your most obedient and very humble Servant
          
            Hu Williamson
          
        